      Case: 1:19-cv-06701 Document #: 1 Filed: 10/09/19 Page 1 of 12 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IOU CENTRAL, INC.                                  :
d/b/a IOU FINANCIAL, INC                           :
                                                   :
       Plaintiff,                                  :
vs.                                                :   CASE NO.
                                                   :
I M ELECTRIC, INCORPORATED,                        :
IVAN MILIVOJEVIC,                                  :
LYNN MILIVOJEVIC                                   :
                                                   :
       Defendants.                                 :

                                          COMPLAINT

       Plaintiff sues the Defendants as follows:

       1.      Plaintiff IOU is incorporated in Delaware, whose principal place of business is

located in Georgia, which is a citizen of both states per 28 U.S.C. §1332.

       2.      Defendant IM Electric [IME] is a corporations incorporated in Illinois, the

location of its principal places of business, of which it is a citizen per 28 U.S.C. § 1332.

       3.      Defendants Ivan Milivojevic [IMand Lynn Milivojevic [LM] are individuals

domiciled in and citizens of Illinois per 28 U.S.C. § 1332 who are married.

       4.      Per §1332, jurisdiction exists as to the diverse parties and the sum in controversy

exceeds $76,000.00 per the value of the relief from plaintiff’s perspective, with attorney’s fees.

America's v. Coleman, 360 F.3d 786 (7th Cir. 2004); BEM v. Anthropologie, 301 F.3d 553 (7th

Cir. 2002) The object of this litigation is debt enforcement in a principal sum over $76,000.00.

United v. Mina, LEXIS 19833 (N.D. Ill. 2012) Per § 1367, jurisdiction exists on all claims.




                                                   1
      Case: 1:19-cv-06701 Document #: 1 Filed: 10/09/19 Page 2 of 12 PageID #:2




        5.      Personal jurisdiction exists and is proper, per § 735 ILCS 5/2-209 et seq and/or

the Constitution as the Defendants reside in Illinois and claim ownership and/or lien interests in

real property forming a basis for this action.

        6.      Under 28 U.S.C. § 1391 and § 93, venue is proper as Defendants reside in this

District; and/or a substantial part of the events or omissions giving rise to the claims occurred here;

and property at issue in this action is located in this District.

        7.      The individual Defendants reside at 5320 Cedar Drive, Naperville Illinois, 60564,

Parcel Id. 07-01-20-205-013-0000 valued over $76,000.00. [The Residence]

        8.      The sole, principal place of business of Defendant IM is the Residence.

        9.      Defendant IM is the President of IM of which Defendant LM is the Secretary.

        10.     On or about 3/14/18, IM submitted a Loan Application to IOU’s website, at its

Georgia office, through a broker, for a commercial loan [Loan]

        11.     In the Application, IM represented to IOU (a) he sought a commercial loan from

IOU on behalf of IME; (b) whose address was the Property; (c) the loan was solely for the alleged

business/commercial purposes of contracts/capital; (d) which they would and could repay; (e)

authorized ACH withdrawals from their business account; (f) submitted bank statements and other

documents to this effect.

        12.     On or about 3/21/18, IM spoke by phone with IOU’s Georgia staff confirming the

information in the Loan Application, the telephone call and in the below Loan Documents.

        13.     IOU confirmed IME’s status and occupancy of the Property.

        14.     IM and IME did not disclose others beside them at the Property aside from LM.

        15.     On 3/21/18, IM electronically executed a Promissory Note to Plaintiff, on behalf

of IME for the principal sum of $166,500.00, at Plaintiff’s Georgia office, through its website, in




                                                     2
      Case: 1:19-cv-06701 Document #: 1 Filed: 10/09/19 Page 3 of 12 PageID #:3




exchange for IOU’s Loan funds. [Funds] which confirmed the information in the Loan

Application and the telephone call as to the Application, agreeing to application of Georgia law.

       16.     The Note includes a Security Agreement, by which IM/IME guaranteed their real

and/or personal property as collateral for the Loan, also governed by Georgia law, which states:

       As security for the due and punctual payment of all amounts due or to become
       due and the performance of all obligations of Borrower from time to time under
       this Note and all extensions, renewals and amendments of any of the foregoing
       Borrower hereby pledges, transfers, assigns, conveys and grants a security interest
       to a continuing lien upon and security interest in and to all of Borrower’s now
       owned or hereafter acquired, created or arising property including any right, title
       or interest in or to property of any kind whatsoever, whether real, personal or
       mixed, and whether tangible or intangible, and in each case regardless of where
       such Property may be located and whether such Property may be in the possession
       of Borrower, Lender or a third party and shall include any right, title or interest in
       or to property of any kind whatsoever, whether real, personal or mixed, and
       whether tangible or intangible and (1) any and all amounts owing to Borrower
       now or in the future from any merchant processor(s) processing charges made by
       customers of Borrower via credit card or debit card transactions: and (2) all other
       tangible and intangible personal property, including, but not limited to: (a)
       inventory, (b) equipment, (c) investment property, including certificated and
       uncertificated securities, securities accounts, security entitlements, commodity
       contracts and commodity accounts, (d) instruments, including promissory notes,
       (e) chattel paper, including tangible chattel paper and electronic chattel paper, (f)
       documents, (g) letter of credit rights, (h) accounts, including health care insurance
       receivables, (i) deposit accounts, (j) general intangibles, including payment
       intangibles and software, and (k) as-extracted collateral as such terms may from
       time to time be defined in the Uniform Commercial Code. The collateral includes
       all accessions, attachments, accessories, parts, supplies and replacements for the
       collateral, all products, proceeds and collections thereof and all records and
       data relation thereto. [Promissory Note Paragraph 21]

       17.     On 3/21/18, IM electronically executed a Guaranty of the Note, at IOU’s Georgia

office, through its website, unconditionally guaranteeing performance of the Note and Security

Agreement, including on all property owned by him and/or ICAR.

       18.     Per the Guaranty, IM granted and/or intended to grant the same security interest in

his property and that of IME to guaranty performance of the Instruments, including the Security

Agreement, as both ultimately received and personally benefitted from the Funds.




                                                 3
      Case: 1:19-cv-06701 Document #: 1 Filed: 10/09/19 Page 4 of 12 PageID #:4




       19.     On 3/21/18, IM executed an Electronic Debit Agreement on behalf of IME, at

IOU’s Georgia office, through its website, identifying both as the Payor, authorizing electronic

payments for the Loan, from their account to Plaintiff’s Georgia office, certifying the purpose of

this Agreement was to pay the Loan and the accuracy of their account information.

       20.     On 3/21/18, IM/IME approved disbursement of the Loan Funds, at IOU’s Georgia

office, through its website, for the alleged purposes of the Loan.

       21.     On 3/21/18, IM/IME received the Funds by wire transfer from IOU for the alleged

purposes of the Loan, from IOU’s account at an FDIC-insured bank.

       22.     IM/IME defaulted on the Instruments in June 2018 and have since not fully

complied with their terms.

       23.     On 10/24/18, IOU recorded a UCC-1 Financing Statement in Illinois providing

notice of its Security Agreement and Loan with IM/IME, Instrument No. 197690415840.

       24.     Upon information, the Defendants jointly received and benefitted from the Funds.

       25.     The Defendants are jointly and severally liable for the debt, evidenced by the

Loan, Instruments and Funds, based upon their fulfillment of at least one of below events; which:

       (a).    Operate as and constitute a joint enterprise and act as agents for each other such

as applying for the Loan and obtaining the Funds;

       (b)     Operate as and/or are a partnership, from the Residence for their same, related

business; share/co-mingle their receipt or right to receive a share of profits of the business;

whose principals are IM and LM, intended partners in the business; who participate in or have a

right to participate in control of the business; agreed to share and/or shared their business losses

or liability for claims by third parties against the business; agreed to contribute or contributed

money or property to their business, such as the Funds, to acquire assets and personnel for their




                                                 4
      Case: 1:19-cv-06701 Document #: 1 Filed: 10/09/19 Page 5 of 12 PageID #:5




business and/or related business assets; and/or

       (c)     IM and LM owned and operated IME as their alter-ego, disregarding IME as a

separate entity, using IME as a conduit and instrumentality for their personal affairs, such as

obtaining the Funds and avoiding payment of the Loan, who share and co-mingled their assets,

finances, their ownership and their offices.

       (d).    IME lacks any existence separate from IM/LM per their unified interest or

ownership, a mere subterfuge by IM and LM to avoid payment of Plaintiff’s debt, which should

be justly disregarded, with full liability for damages and relief imposed upon them.

       26.     Plaintiff’s Note, Guaranty and/or Security Agreement attached to the Residence

and/or its proceeds, as well as any other assets of Defendants to which Plaintiff is entitled as

holder of the primary interest in them.

       27.     Alternatively, Defendants did and/or conspired to make false/misleading

representations, or omissions of material fact to IOU through IM/IME above and below, who

knowingly misrepresented and/or failed to disclose to Plaintiff they (a) sought the Funds only to

satisfy their personal debt and/or benefit their business with the other Defendants; (b) promised to

repay the Funds which they would not and/or could not repay, per their undisclosed purposes and

substantial unpaid liabilities; (c) their documents, such as bank statements and other documents

were false; (d) Plaintiff would not have loaned the Funds if these facts were disclosed.

       28.     IOU actually and justifiably relied on the Defendants’ representations as honest

and accurate in the Loan Application, Loan Documents, during the call and per their electronic

approval for disbursement of the Funds; which resulted in IOU wiring the Funds to them.




                                                  5
      Case: 1:19-cv-06701 Document #: 1 Filed: 10/09/19 Page 6 of 12 PageID #:6




       29.     IOU held and/or owned the Note, Guaranty [Instruments] and claims at issue

[Claims] and had standing to enforce them before commencing suit, their principal balance

and/or value exceeding $76,000.00, with attorney’s fees as provided by law and their terms.

       30.     Defendants breached the Instruments and/or did not satisfy the Claims, did not

make payments, violated their terms, now in default; IOU accelerated payment of the balance.

       31.     IOU conferred the Funds evidenced by its Instruments and Claims upon

Defendants of which they had knowledge, as shown by their de-facto partnership/agency.

       32.     Defendants appreciated the benefit of the Funds, which they authorized, requested

and/or accepted and ratified, from which they benefitted, such as using them to pay their debts

and/or acquire assets and personnel for their business, also paying debts on the Residence and/or

related business assets, from which they jointly benefitted.

       33.     Defendants accepted/retained the Funds, which they should return or compensate,

who are otherwise unjustly enriched at IOU’s expense, by satisfying debts and/or obtaining

assets with the Funds, in which IOU has the senior interest(s), who are indebted to IOU for the

unpaid balance of the Funds, plus interest, attorney’s fees, costs and other charges per law.

       34.     All conditions precedent to suit occurred, were fulfilled, waived and/or their

occurrence and/or fulfillment was unnecessary and/or futile.

                       COUNT I: REFORMATION AND RELATED RELIEF
                                 AS TO ALL DEFENDANTS

       35.     ¶ 1-34 are incorporated.

       36.     Upon information, Defendants operate as and constitute a joint enterprise and act

as agents for each other; and/or are a partnership, jointly operating from the Property for their

business; and/or assumed and are liable for the Loan; detailed above, obtained the Funds, to

acquire assets for their business and pay debts, such as the Property and/or other assets.




                                                  6
      Case: 1:19-cv-06701 Document #: 1 Filed: 10/09/19 Page 7 of 12 PageID #:7




       37.     Ultimately, IM/LM obtained the Funds through IM/IME to acquire their assets, or

pay their debts, such as on the Property, from which they jointly benefitted and are jointly liable.

       38.     Defendants did and/or conspired to make false/misleading representations or

omissions of material fact to IOU through HN/ICAR, above/below, who knowingly misrepresented

and/or failed to disclose to IOU they (a) sought the Funds only to satisfy their personal debt and/or

benefit themselves; (b) promised to repay the Funds which they intended never to repay or which

could not be repaid, per their undisclosed purposes and undisclosed liabilities; (c) terminated their

online account; (d) their documents, such as bank statements and others were false; (e) IOU would

not have loaned the Funds if these facts were disclosed.

       39.     Defendants conspired to fraudulently obtain the Funds from IOU, intending to

induce and deceive Plaintiff into closing its Loan just with IM/IME, which they never intended

to repay and/or could not repay, from whom they benefitted by obtaining the Funds.

       40.     IOU actually and justifiably relied upon the false representations or omissions in

paying the Funds to IM/IME and not securing their repayment with all their property and/or not

having the Loan Documents executed by all Defendants.

       41.     The misrepresentations or omissions of material fact of Defendants were

calculated by them to deceive IOU, a prudent lender, to illegally obtain and use the Funds, which

they would otherwise lack, from which they benefitted by paying their debts and/or investing in

their assets, which they concealed as shown above.

       42.     IOU was proximately and/or actually injured by the misconduct of the

Defendants, which reasonably relied upon their above acts and/or omissions in approving and

funding the Loan, without repayment of the Funds secured by all Defendants, their properties

and assets, which IOU would not have otherwise approved and funded.




                                                 7
      Case: 1:19-cv-06701 Document #: 1 Filed: 10/09/19 Page 8 of 12 PageID #:8




       43.      The Instruments were intended to bind those receiving and benefitting from the

Funds, namely all Defendants and their property, in exchange for the Funds.

       44.     LM was accidentally, mistakenly and/or wrongfully omitted from the Instruments,

contrary to their intended purpose, which she authorized, requested and/or accepted and ratified

and/or otherwise benefitted, which they seek to evade.

       45.     The omission of LM from the Instruments unjustly impedes their enforcement and

recovery of the Funds for which IOU has no adequate legal remedy.

       46.     Per 28 U.S.C. § 2201, O.C.G.A. § 18-2-1 et seq, 23-1-1 et seq and applicable law,

IOU requests the Court declare Defendants are an enterprise and/or partnership and/or assumed

the Loan; for which they are jointly liable; and/or reform the Instruments to reflect their intended

execution by all Defendants, forming a secured interest in their property, such as the Residence,

relating back to their execution and/or origination and all just relief.

       47.     Alternatively, per O.C.G.A. § 51-1-1 et seq and applicable law, IOU demands

judgment against the Defendants for compensatory, consequential, special, nominal, punitive and

exemplary damages and all other just relief.

                COUNT II: EQUITABLE LIEN/EQUITABLE MORTGAGE
                  AND RELATED RELIEF AS TO ALL DEFENDANTS

       48.     ¶ 1-34, ¶ 36, ¶ 46-47 are incorporated.

       49.     The property of Defendants was intended as collateral to secure repayment of the

Instruments, per the Agreement, including the Residence, maintained by the Funds.

       50.     LM was accidentally, mistakenly and/or wrongfully omitted from the Instruments,

who authorized, requested and/or accepted and ratified and/or otherwise benefitted from their

receipt of the Funds, repayment of which she seeks to evade.




                                                   8
      Case: 1:19-cv-06701 Document #: 1 Filed: 10/09/19 Page 9 of 12 PageID #:9




       51.     The omission of LM from the Instruments will permit Defendants to unjustly

enrich themselves with the Funds for which Plaintiff has no adequate legal remedy.

       52.     An equitable lien and/or equitable mortgage to satisfy the Instruments is implied

upon the property of Defendants and/or their proceeds, business and personal property and assets

and/or proceeds, such as the Residence, to avert unjustly enriching them, who jointly benefitted.

       53.     Per 28 U.S.C. § 2201 et seq, § O.C.G.A. 11-9-101 et seq, § 18-2-1 et seq, § 23-1-

1 et seq, § 44-1-1 et seq and applicable law, IOU requests the Court declare and impose an

equitable lien and/or equitable mortgage on the property of the Defendants and/or their proceeds,

and related business assets and/or proceeds, such as the Residence, securing payment of its

Instruments, relating back to their execution and/or origination and all just relief.

                        COUNT III: CONSTRUCTIVE TRUST AND
                       RELATED RELIEF AS TO ALL DEFENDANTS

       54.     ¶ 1-34, ¶ 36, ¶ 46-47 and ¶ 53 are incorporated.

       55.     The property of the Defendants was intended as collateral to secure repayment of

Instruments, per the Security Agreement, particularly the residences.

       56.     LM was accidentally, mistakenly and/or wrongfully omitted from the Instruments,

who authorized, requested and/or accepted and ratified and/or otherwise benefitted from their

receipt of the Funds, such as using at least some of them to pay their personal debs and/or

acquire personal or related business assets, repayment of which they seek to evade.

       57.     The omission of LM from the Instruments will permit Defendants to unjustly

enrich themselves with the Funds for which IOU has no adequate legal remedy.

       58.     A constructive trust to satisfy the Instruments is implied upon the property of the

Defendants and/or their proceeds to avert unjustly enriching them, including the Residence,




                                                  9
    Case: 1:19-cv-06701 Document #: 1 Filed: 10/09/19 Page 10 of 12 PageID #:10




traceable to the Funds, in which the Defendants cannot otherwise enjoy any beneficial interest

without violating established principles of equity.

        59.     Per 28 U.S.C. § 2201 et seq, § O.C.G.A. 11-9-101 et seq, § 18-2-1 et seq, § 23-1-1

et seq, § 44-1-1, § 53-12-132, and applicable law, IOU requests the Court declare and impose a

constructive trust on the property of the Defendants and/or their proceeds, and related business

assets and/or proceeds, such as the Residence, securing payment of its Instruments, relating back

to their execution and/or origination and all just relief.

                       COUNT IV: BREACH OF INSTRUMENTS AND
                       RELATED RELIEF AS TO ALL DEFENDANTS

        60.     ¶ 1-34, ¶ 36, ¶ 46-47, ¶ 53 and ¶ 59 are incorporated.

        61.     Defendants executed, approved and/or ratified the Instruments, such as accepting

the Funds, for which they are jointly and/or severally liable, particularly if the Instruments are

reformed to include all Defendants

        62.     Defendants breached the Instruments, failed to make payments and did not

otherwise comply with their terms, now due.

        63.     IOU accelerated the principal balance of its defaulted Instruments of which the

Defendants were given notice and/or notice was not required and/or is futile.

        64.     The Instruments provide for payment of IOU’s attorney’s fees/costs.

        65.     Per O.C.G.A. § 13-1-11, Defendants are notified IOU shall be entitled to enforce

and invoke the attorney's fees provisions of the Instruments against them, who will be further

indebted for Plaintiff’s fees and costs, unless all principal, interest and other charges due to

Plaintiff under its Instruments are paid within 10 days after the service date of this Complaint.

        66.     IOU is entitled to judgment against the Defendants, jointly and severally, for the

unpaid principal balance of the Instruments, interest, attorney’s fees, costs and other charges.




                                                  10
     Case: 1:19-cv-06701 Document #: 1 Filed: 10/09/19 Page 11 of 12 PageID #:11




        67.      Per O.C.G.A. § 13-1-1 et seq and applicable law, IOU demands judgment against

the Defendants for damages under the Instrument in the sum of at least $76,000.00, attorney’s

fees, interest, costs and all just relief.

               COUNT V: QUANTUM MERUIT/UNJUST ENRICHMENT AND
                     RELATED RELIEF AS TO DEFENDANT LM

        68.      ¶ 1-34, ¶ 36, ¶ 46-47, ¶ 53, ¶ 59 and ¶ 67 are incorporated.

        69.      IOU conferred its Funds upon LM of which Defendants have knowledge.

        70.      LM appreciated the benefit of the Funds which she authorized, requested and/or

accepted and ratified with IOU and/or from which she otherwise benefitted, such as using them

to acquire and/or maintain the Residence and related business or personal assets.

        71.      Defendant LM accepted and retained the benefits of IOU’s valuable Funds, for

which Plaintiff should be compensated to avert unjustly enriching her.

        72.      IOU expected repayment of the Funds and performance of the Instruments, when

the Funds were apparently provided to Defendants.

        73.      IOU demands judgment against LM for the unpaid balance of the Funds, in the

sum of at least $76,000.00, attorney’s fees, interest, costs and all just relief.

                  COUNT VI: ATTORNEY’S FEES AND RELATED RELIEF
                             AGAINST ALL DEFENDANTS

        74.      ¶ 1-34, ¶ 36, ¶ 46-47, ¶ 53, ¶ 59, ¶ 67 and ¶ 73 are incorporated.

        75.      O.C.G.A. § 13-6-11 states as follows:

        The expenses of litigation generally shall not be allowed as a part of the damages;
        but where the plaintiff has specially pleaded and has made prayer therefor and
        where the defendant has acted in bad faith, has been stubbornly litigious, or has
        caused the plaintiff unnecessary trouble and expense, the jury may allow them.

        76.      Defendants acted in bad faith by refusing to compensate IOU for the Funds.




                                                   11
    Case: 1:19-cv-06701 Document #: 1 Filed: 10/09/19 Page 12 of 12 PageID #:12




       77.     Defendants were stubbornly litigious as there was no bona-fide dispute as to their

liability to IOU, who refused repay the Funds and made false statements of fact, causing Plaintiff

unnecessary trouble and expense to bring this action.

       78.     IOU demands judgment as to Defendants for its fees, costs and just relief.

       79.     Defendants IM and LM are not minors; or adjudged as incompetent; were not in

the military for the last 30 days; and are not subject to protection per 50 U.S.C. §3901 et seq.

       Respectfully submitted this 9th day of October 2019.

                       By:     /s/Paul G. Wersant
                               Paul G. Wersant
                               ND of IL Bar No. 748341
                               3245 Peachtree Parkway, Suite D-245
                               Suwanee, Georgia 30024
                               Telephone: (678) 264-2358
                               Email: pwersant@gmail.com
                               Attorney for Plaintiff




                                                 12
